291 S.W.3d 813 (2009)
In the Matter of the ADOPTION OF K.D.Y.
No. ED 92192.
Missouri Court of Appeals, Eastern District, Northern Division.
July 7, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 18, 2009.
Application for Transfer Denied October 6, 2009.
Andre Farwell, Kirksville, MO, Michael F. Jones, Clayton, MO, for Appellant.
Scott Templeton, Kirksville, Kim Nicoli, Memphis, MO, for Respondent.
David Pepard, Memphis, MO, for Guardian Ad Litem.
Before GLENN A. NORTON, P.J., CLIFFORD H. AHRENS, J. and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Father appeals the judgment terminating his parental rights to K.D.Y. ("Child"), and granting the adoption of Child. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).